          Case 3:18-cv-00159-KGB Document 7 Filed 05/08/20 Page 1 of 1



                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

CHRIS THOMPSON                                                                       PLAINTIFF

v.                               Case No. 3:18-cv-00159-KGB

TANNER HILL, and DANE BARNUM                                                     DEFENDANTS

                                            ORDER

       Before the Court are the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris (Dkt. No. 6). No objections have been filed, and the

deadline for filing objections has since passed. After careful consideration, the Court adopts the

Proposed Findings and Recommendation in their entirety as this Court’s findings of fact and

conclusions of law. The Court dismisses without prejudice plaintiff Chris Thompson’s complaint.

Dismissal of this action constitutes a “strike” within the meaning of 28 U.S.C. § 1915(g). Finally,

the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from the

Order and Judgment entered in this case would not be taken in good faith.

       It is so ordered this 8th day of May, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
